Filed 7/18/13 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2013 ND 135









In the Matter of Judicial Redistricting









No. 20130153







[¶1]
	Following referral by the Administrative Council, the Judicial Planning Committee undertook a review of the current judicial district and administrative unit boundaries.  The Committee reviewed a variety of information, including the 2012 weighted caseload study, case filings and population, and trends in both; chamber locations, work location for judicial officers and court personnel, and travel commitments based on judge location.  The Committee identified as a principal objective in the redistricting inquiry achieving approximate parity among the judicial districts in judge need, workload, and population served by judicial officers and court personnel.  On April 11, 2013, the Committee filed with the Court a Report which included three alternative proposals for redistricting.

[¶2]	Notice of the opportunity to provide comment to the Committee’s report and proposals was posted on the Supreme Court website on May 29, 2013.  The Court received numerous comments from attorneys, judges, county commissions, court personnel, law enforcement officials and legislative representatives.  Following expiration of the comment period, the Court considered the matter, and

[¶3]	ORDERED, that the counties of Kidder, Logan and McIntosh be moved from the South Central Judicial District to the Southeast Judicial District.

[¶4]	IT IS FURTHER ORDERED, that the Northwest Judicial District consist of the  counties of Divide, McKenzie and Williams; and the Northwest Central Judicial District consisting of the counties of Burke, Mountrail and Ward is created.

[¶5]	IT IS FURTHER ORDERED, that North Dakota Supreme Court Administrative Rules  6 and 6.1 are amended to reflect this Order.

[¶6]	The effective date of this Order is January 1, 2014.

[¶7]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers









JUDICIAL DISTRICTS
 
Administrative

     Rule 6



Pursuant to
 
Under
 the authority granted the Supreme Court in Article VI, Section 3 of the Constitution of North Dakota, the North Dakota Supreme Court adopts the following rule:



A.	On the effective date of the rule, the State of North Dakota is hereby divided into 
seven
 
eight
 judicial districts composed of the following named counties respectively:



1.	
Northwest Judicial District
 shall consist of the counties of 
Burke,
 Divide, McKenzie
, Mountrail, Ward
 and Williams.



2.	
Northwest Central Judicial District
 shall consist of the counties of Burke, Mountrail and Ward.



2
 
3
.	
Northeast Judicial District
 shall consist of the counties of Benson, Bottineau, Cavalier, McHenry, Pembina, Pierce, Ramsey, Renville, Rolette, Towner and Walsh.



3
 
4
. 	
Northeast Central Judicial District
 shall consist of the counties of Grand Forks and Nelson.



4
 
5
.	
East Central Judicial District
 shall consist of the counties of Cass, 
Steele and Traill.



5
 
6
.	
Southeast Judicial District
 shall consist of the counties of Barnes, Dickey, Eddy, Foster, Griggs, 
Kidder,
 LaMoure, 
Logan, McIntosh,
 Ransom, Richland, Sargent, Stutsman and Wells.



6
 
7
.	
South Central Judicial District
 shall consist of the counties of Burleigh, Emmons, Grant, 
Kidder, Logan, McIntosh,
 McLean, Mercer, Morton, Oliver, Sioux, and Sheridan.



7
 
8
.	
Southwest Judicial District
 shall consist of the counties of Adams, Billings, Bowman, Dunn, Golden Valley, Hettinger, Slope and Stark.



B.	It is the intent of the Supreme Court that the residents of the various counties within a judicial district receive judicial services in their own county without the need to travel to the chamber cities.  The judges in the chamber cities shall travel to the counties within their judicial district to provide required services pursuant to the schedule and direction of the presiding judge of the district.



C. This Rule, as amended, is effective 
September 1, 1999
.

SOURCE:  N.D. Const., Art. VI, Sec. 3;  Sec. 27–05–01, NDCC;  AR 6 adopted June 5, 1979, effective July 1, 1979.  Amended June 24, 1992, effective July 1, 1993; Amended June 30, 1999, effective September 1, 1999; 
Amended effective January 1, 2014
.











ADMINISTRATIVE UNITS 						Administrative

   Rule 6.1
 



Section 1.
	Authority and Purpose.



In accordance with
 
Under
 Article VI, Section 3, of the North Dakota Constitution, the Supreme Court adopts this rule providing for administrative units and defining the role of trial court administrators. 



Section 2.
	Administrative Units — Establishment.



A.	To provide consistent, effective, and efficient administrative support services to the district courts, the state is divided into four administrative units.  The administrative units consist of existing judicial districts. 



B.	The administrative units are:



1.	Unit 1 consisting of the Northeast and Northeast Central judicial districts.

2.	Unit 2 consisting of the Southeast and East Central judicial districts. 

3.	Unit 3 consisting of the South Central and Southwest judicial districts.

4.	Unit 4 consisting of the Northwest 
and Northwest Central
 judicial district
s
.



Section 3.
	Trial Court Administrator — Position, Duties, and Responsibilities.



Trial court administrators assist the State Court Administrator and the judges in the administrative unit in ensuring uniform and consistent implementation of Judicial Branch policies and procedures.



A.	Trial court administrators are hired by the presiding judges and the State Court Administrator.  Qualifications of the trial court administrator are established by Supreme Court policy.



B.	Trial court administrators are supervised by the State Court Administrator.



C.	The duties and responsibilities of each trial court administrator include:



1.	Implementing and ensuring compliance with the policies and procedures adopted by the Judicial Branch and ensuring compliance with all applicable rules and policies adopted by the Supreme Court.



2.	Implementing and ensuring compliance with policies and procedures adopted by the judges in the administrative unit which are not inconsistent with Judicial Branch policies and procedures.



3.	With the exception of judicial referees, law clerks, court reporters, and secretaries to judges, hiring and supervising all trial court personnel in the administrative unit, including state-employed clerks of court, juvenile court personnel, and calendar control clerks.



4.	Monitoring compliance with personnel-related policies and providing interpretation of policies to trial court personnel.



5.	If supervisory authority is delegated to the trial court administrator by the presiding judge, supervising judicial referees, law clerks, court reporters, and secretaries to judges hired by the presiding judge of the judicial district.



6.	Developing work plans to ensure efficient use of administrative personnel.



7.	Assigning subordinate personnel to other locations within the administrative unit in accordance with Judicial Branch staffing.



8.	Providing regular reports to the Council on the state of the district courts within the administrative unit, including fiscal management, case management, jury management, juvenile court services, indigent defense services, facilities, and personnel and records management.



9.	In consultation with the presiding judges of the administrative unit, preparing a budget for the unit each biennium.



10.	Performing duties or responsibilities as may be directed by the State Court Administrator.



11.	Performing such other non-conflicting duties or responsibilities as may be directed by the presiding judges of the judicial districts within the administrative unit.



D.	The trial court administrator may delegate supervisory or other authority to assistants or local administrative personnel as considered appropriate or necessary.



 E.	The trial court administrator shall oversee the provision of administrative support services throughout the administrative unit for which the administrator is responsible.



Section 4.	Effective Date.



The effective date of this amended rule is 
August 1, 2004
 
January 1, 2014
.